COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Susie Barry-Taylor v. Allan Barry-Taylor

Appellate case number:    01-13-00781-CV

Trial court case number: 2012-25518

Trial court:              312th District Court of Harris County

       This is an appeal from a judgment signed on June 10, 2013. Appellant filed his notice of
appeal on June 10, 2013. See TEX. R. APP. P. 26.1. The record was due on October 8, 2013. See
TEX. R. APP. P. 4.1(a), 35.1. The clerk’s record was filed on October 22, 2013. The reporter’s
record has not been filed.
        On October 16, 2013, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not requested
preparation of the record or had not made arrangements to pay for the reporter’s record. The
Clerk further notified appellant that unless appellant provided proof of having made payment
arrangements for the reporter’s record, or a response showing that she was exempt from paying
for the reporter’s record by November 15, 2013, the Court may consider and decide only those
issues or points that do not require a reporter’s record. See TEX. R. APP. P. 37.3(c).
        Appellant has not provided the Court with evidence showing that she has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.
        Appellant’s brief is ORDERED filed with this Court within 30 days from the date of this
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after
the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.




Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court

Date: January 28, 2014